 



Exhibit 10.14
AMENDMENT NUMBER 1 TO MEMBERS AGREEMENT
     THIS AMENDMENT NUMBER 1, dated as of June 15, 2004 (this “Amendment”), to
the Members Agreement, dated as of September 18, 2002 (as amended or
supplemented from time to time as permitted thereby, the “Members Agreement”),
among CF LEASING LTD., a company with limited liability organized and existing
under the laws of Bermuda (together with its successors and permitted assigns,
the “Company”), FB AVIATION & INTERMODAL FINANCE HOLDING B.V. (f/k/a MeesPierson
Transport & Logistics Holding B.V.), a Besloten Vennootschap organized and
existing under the laws of The Netherlands (“FBH”), and CRONOS EQUIPMENT
(BERMUDA) LIMITED, a limited liability company organized and existing under the
laws of Bermuda (“Cronos”), and joined by CRONOS CONTAINERS (CAYMAN) LTD., a
company organized and existing under the laws of the Cayman Islands and by THE
CRONOS GROUP, a société anonyme holding organized and existing under the laws of
Grand Duchy of Luxembourg..
W I T N E S S E T H:
     WHEREAS, the parties have previously entered into the Members Agreement,
dated as of September 18, 2002;
     WHEREAS, the parties desire to amend the Members Agreement in order to
modify certain provisions of the Members Agreement;
     NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
     ARTICLE IX DEFINED TERMS. CAPITALIZED TERMS USED IN THIS AMENDMENT AND NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED IN THE LOAN AGREEMENT.
     ARTICLE X FULL FORCE AND EFFECT. OTHER THAN AS SPECIFICALLY MODIFIED
HEREBY, THE LOAN AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE
WITH THE TERMS AND PROVISIONS THEREOF AND IS HEREBY RATIFIED AND CONFIRMED BY
THE PARTIES HERETO.
     ARTICLE XI AMENDMENT TO THE MEMBERS AGREEMENT. EFFECTIVE UPON THE DATE
HEREOF, FOLLOWING THE EXECUTION AND DELIVERY HEREOF,
     SECTION 11.1. Section 1.1 shall be amended by deleting the term “Commitment
Expiration Date” in its entirety and replacing it with the following:
“Commitment Expiration Date. The earlier to occur of (x) the date on which an
Early Amortization Event occurs and (y) June 15, 2005 (or, in the case of clause
(y), such later date as may be agreed to by all of the Members).”;

 



--------------------------------------------------------------------------------



 



     SECTION 11.2. Section 1.1 shall be amended by deleting the term “Purchase
Parameters” in its entirety and replacing it with the following:
“Purchase Parameters. The policy employed by the Manager from time to time in
acquiring New Containers for the account of the Borrower, as such policy may be
amended from time to time by a Board Majority. The “Purchase Parameters” are as
follows:
     (a) the maximum purchase price to be paid by the Borrower for any standard
dry cargo Container shall not exceed $2,100 per CEU;
     (b) the maximum purchase price to be paid by the Borrower for any
Specialized Containers shall not exceed the amount in effect and previously
approved by a Board Majority;
     (c) if such Container is a New Container and will be subject to either a
Term Lease or a Finance Lease on the date on which it is acquired by the
Borrower, the projected ARPEC for such Lease shall be not less than the sum of
(A) three month LIBOR on such date and (B) eleven percent (11%). In this regard,
“ARPEC” shall mean a fraction (expressed as a percentage) the numerator of which
is equal to the product of (A) the daily lease rental attributable to such
Container pursuant to the terms of such Lease and (B) 365, and the denominator
of which is equal to the original equipment cost of such Container; and
     (d) if such Container is a New Container and will be subject to a Master
Lease on the date of acquisition by the Borrower, then, when considered with all
other New Containers then owned by the Borrower, the sum of the Net Book Values
of all New Containers then subject to the terms of a Master Lease will shall not
exceed an amount equal to the product of (A) fifteen percent (15%) and (B) the
sum of the then Net Book Values of all New Containers then owned by the
Borrower.”;
     SECTION 11.3. Section 8.13 shall be amended by deleting such section in its
entirety; and
     SECTION 11.4. Article 8 is hereby amended by inserting the following
Section 8.16 after Section 8.15:
“Section 8.16. CONSENT TO JURISDICTION. ANY LEGAL SUIT, ACTION OR PROCEEDING
AGAINST THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS MEMBERS AGREEMENT,
OR ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY AND COUNTY OF NEW YORK, STATE OF NEW YORK AND EACH PARTY
HERETO HEREBY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE
PURPOSES OF ENFORCING THIS MEMBERS AGREEMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH

 



--------------------------------------------------------------------------------



 



COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE PARTIES HERETO HEREBY
IRREVOCABLY APPOINT AND DESIGNATE CT CORPORATION SYSTEM, HAVING AN ADDRESS AT
111 EIGHTH AVENUE, NEW YORK, NEW YORK, 10011, ITS TRUE AND DULY AUTHORIZED AGENT
FOR THE LIMITED PURPOSE OF RECEIVING AND FORWARDING LEGAL PROCESS IN ANY SUCH
SUIT, ACTION OR PROCEEDING, AND EACH PARTY HERETO AGREES THAT SERVICE OF PROCESS
UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF SUCH PROCESS ON SUCH
PERSON. PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402, EACH PARTY
HERETO SHALL MAINTAIN THE DESIGNATION AND APPOINTMENT OF SUCH AUTHORIZED AGENT
UNTIL THE TERMINATION OF THIS AGREEMENT. IF SUCH AGENT SHALL CEASE TO SO ACT,
THE PARTIES HERETO SHALL IMMEDIATELY DESIGNATE AND APPOINT ANOTHER SUCH AGENT
AND SHALL PROMPTLY DELIVER TO THE PARTIES HERETO EVIDENCE IN WRITING OF SUCH
OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.”.
     ARTICLE XII REPRESENTATIONS AND WARRANTIES.
     Each of the Company and FBH hereby confirms that each of the
representations and warranties set forth in Articles V of the Members Agreement
are true and correct as of the date first written above with the same effect as
though each had been made as of such date, except to the extent that any of such
representations and warranties expressly relate to earlier dates.
     ARTICLE XIII EFFECTIVENESS OF AMENDMENT; TERMS OF THIS AMENDMENT.
     SECTION 13.1. This Amendment shall become effective as of June 15, 2004.
     SECTION 13.2. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns.
     SECTION 13.3. On and after the execution and delivery hereof, (i) this
Amendment shall be a part of the Members Agreement, and (ii) each reference in
the Members Agreement to “this Agreement” or “hereof”, “hereunder” or words of
like import, and each reference in any other document to the Members Agreement
shall mean and be a reference to the Members Agreement as amended or modified
hereby.
     SECTION 13.4. Except as expressly amended or modified hereby, the Members
Agreement shall remain in full force and effect and is hereby ratified and
confirmed by the parties hereto.
     ARTICLE XIV EXECUTION IN COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED BY
THE PARTIES HERETO IN SEPARATE COUNTERPARTS,

 



--------------------------------------------------------------------------------



 



EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH SHALL
CONSTITUTE TOGETHER BUT ONE AND THE SAME AGREEMENT.
     ARTICLE XV GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CONFLICT OF LAW
PRINCIPLES; PROVIDED THAT SECTION 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW SHALL APPLY, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK.
     ARTICLE XVI CONSENT TO JURISDICTION. ANY LEGAL SUIT, ACTION OR PROCEEDING
AGAINST THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS AMENDMENT, OR ANY
TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT
IN THE CITY AND COUNTY OF NEW YORK, STATE OF NEW YORK AND EACH PARTY HERETO
HEREBY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE PURPOSES OF
ENFORCING THIS AMENDMENT, EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING. THE
PARTIES HERETO HEREBY IRREVOCABLY APPOINT AND DESIGNATES CT CORPORATION SYSTEM,
HAVING AN ADDRESS AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK, 10011, ITS TRUE AND
DULY AUTHORIZED AGENT FOR THE LIMITED PURPOSE OF RECEIVING AND FORWARDING LEGAL
PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH PARTY HERETO AGREES
THAT SERVICE OF PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL SERVICE OF
SUCH PROCESS ON SUCH PERSON. PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW
SECTION 5-1402, EACH PARTY HERETO SHALL MAINTAIN THE DESIGNATION AND APPOINTMENT
OF SUCH AUTHORIZED AGENT UNTIL THE TERMINATION OF THE MEMBERS AGREEMENT. IF SUCH
AGENT SHALL CEASE TO SO ACT, THE PARTIES HERETO SHALL IMMEDIATELY DESIGNATE AND
APPOINT ANOTHER SUCH AGENT AND SHALL PROMPTLY DELIVER TO THE PARTIES HERETO
EVIDENCE IN WRITING OF SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment on the date first above written.

                CF LEASING LTD.  
 
         
 
  By:   /s/ DENNIS J. TIETZ  
 
         
 
      Name: Dennis J. Tietz  
 
      Title: Director  

 



--------------------------------------------------------------------------------



 



                  FB AVIATION & INTERMODAL FINANCE HOLDING B.V. (f/k/a
MeesPierson Transport & Logistics Holding B.V.)
 
           
 
      By:   /s/ ZONDAG
 
                    Name: Zondag         Title: Director
 
           
 
      By:   /s/ F.J. VAN LANSCHOT
 
                    Name: F.J. van Lanschot         Title: Director

 



--------------------------------------------------------------------------------



 



              CRONOS CONTAINERS (CAYMAN) LTD.
 
       
 
  By:   /s/ DENNIS J. TIETZ
 
       
 
      Name: Dennis J. Tietz
 
      Title: Director

 



--------------------------------------------------------------------------------



 



              THE CRONOS GROUP
 
       
 
  By:   /s/ DENNIS J. TIETZ
 
       
 
      Name: Dennis J. Tietz
 
      Title: Chief Executive Officer

 



--------------------------------------------------------------------------------



 



         
 
      CRONOS EQUIPMENT (BERMUDA) LIMITED
 
       
 
  By:   /s/ PETER J. YOUNGER
 
       
 
      Name: Peter J. Younger

 